DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 10/15/2021 and 12/30/2021 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “74” as on page 20 appears to be missing from the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed 10/15/2021 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities:
on page 7, line 29, “may have configuration” has a grammar issue and should be changed;
on page 10, line 7, “An evenly distribution” has a grammar issue and should be changed;
on page11, line 33, “from pass through” has a grammar issue and should be changed;
on page 13, lines 5, 7, and 19, “on” should be “one”;
on page 15, line 16, “reduce” has a grammar issue and should be changed;
on page 16, line 5, “disassembling”  has a grammar issue and should be changed;
on page 17, lines 11 and 14, “on” should be “one”; and
on page 17, line 15, “disassembling” has a grammar issue and should be changed.
Please correct all other instances of such in the specification as appropriate, if necessary.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo US 20050056008.

Re claim 1, Endo (Figs. 1-6) teaches an emissions control device for a combustion engine aftertreatment arrangement, the emissions control device comprising: a housing (4A-4C, as in Fig. 6) configured for accommodating an emissions control substrate (5); at least one first opening in the housing (at 13B in Figs. 5-6), which at least one first opening is configured for receiving a threaded assembling element (13A), which threaded assembling element (13A) is configured for assembly of the emissions control device in a cavity of the aftertreatment arrangement [62-63 and 68-69]; and at least one second opening in the housing (at 13B in Figs. 5-6, other than the first opening), wherein the at least one second opening is provided with a thread (via 13B), configured for receiving a threaded disassembling element (13A), which threaded disassembling element (13A) is configured for disassembly of the emissions control device from the cavity of the aftertreatment arrangement [66-67]. 
The point of this rejection is that it is a bit difficult to tell exactly what makes a “threaded assembling element” different from a “threaded disassembling element.”  The Office recommends a minor clarification in the claim, after which the claim should be allowed.  Clearly, Endo does not teach distinct assembling fasteners and disassembling fasteners like that disclosed by the invention, where a disassembling fastener pulls out the substrate while being driven in, but claim 1 appears to not readily distinguish the two.  A number of references could be used in a similar manner (see those cited by the Office in the conclusion section below), because every time the substrate is either installed or uninstalled, a fastener is driven through a threaded opening, either inwardly to drive in the fastener or outwardly to drive out the fastener, so the characterizations of “threaded assembling element” and “threaded disassembling element” need a small amount of clarification so that such an interpretation is not possible, relying upon the same fasteners in the same holes for both a “threaded assembling element” and a “threaded disassembling element,” so long as there are at least two such fasteners (i.e., so that one is characterized as a “threaded assembling element” and the second one is characterized as a “threaded disassembling element”).  

Claims 11 and 16 are rejected under the same reasoning as claim 1 (see Endo, Title and Fig. 1 for “vehicle” and “combustion engine”).

Allowable Subject Matter
Claims 2-10, 12-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110030353 (Fig. 6), US 20040031264 (Figs. 3-4), US 20160341083, US 6387143 (Fig. 3), US 5080953 (Fig. 3A-3C), US 4828807 (Fig. 1), US 4355504 (Figs. 1-5), and US 3998599 (Figs. 1-3) demonstrate various exhaust treatment substrates installed within housings via threaded fasteners.
US 20130283765 (Figs. 1-3) and US 20140298782 (Figs. 1-2) demonstrate similar exhaust treatment substrates placed within cavities (similar to that disclosed by the specification in Figs. 2-4), relevant to at least claims 1, 11, and 16.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746